Citation Nr: 0121730	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  00-15 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
special monthly pension in the calculated amount of 
$29,090.00. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from November 1952 to 
August 1954.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Committee on Waivers and Compromises (hereinafter Committee) 
of the Department of Veterans Affairs (hereinafter VA) 
Regional Office in St. Petersburg, Florida, (hereinafter RO).  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.   

2.  The veteran was awarded special monthly pension effective 
from July 1995 by way of an April 1996 rating decision.  

3.  The veteran was informed by letter dated in July 1999 
that his pension award would be terminated effective from 
February 1, 1996, because his income exceeded the maximum 
allowable income limit for entitlement to pension; this was 
the result of an Income Verification Match discovering 
previously unreported income of $7,070.00 during 1996.  This 
action resulted in the overpayment in question, ultimately 
calculated as $29,090.00. 

4.  Given his severe health problems, including blindness, 
there was not a significant degree of fault on the part of 
the veteran in creation of the overpayment.  Recovery of the 
indebtedness would seriously impair his ability to meet 
necessary living expenses.



CONCLUSION OF LAW

Recovery of the overpayment of special monthly pension of 
$29,090.00 would be against the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991 and Supp. 
2001); 38 C.F.R. § 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Summarizing the facts pertinent to this case, which are not 
in dispute, the veteran was awarded special monthly pension 
effective from July 1995 by way of an April 1996 rating 
decision.  This award was based on a medical record revealing 
a severe disability due to insulin dependent diabetes, to 
include blindness and progressive renal failure, and income 
reported by the veteran to be limited to a Social Security 
award.  In addition, the veteran informed the RO by phone in 
May 1996 that (contrary to initially reporting net worth of 
$50,000) his net worth was zero.  The notice that accompanied 
this award, and several additional notices, informed the 
veteran that it was his responsibility to report changes in 
income.  

The veteran was informed by letter dated in July 1999 that 
his pension award would be terminated effective from February 
1, 1996, because his income exceeded the maximum allowable 
income limit for entitlement to pension.  This was the result 
of an Income Verification Match discovering previously 
unreported income of $7,070.00 (interest income from an IRA 
on behalf of the veteran and interest income from a savings 
account on behalf of his spouse).  This action resulted in 
the overpayment in question, ultimately calculated as 
$29,090.00.  The veteran was notified of this debt by letter 
dated in October 1999.  

The veteran filed a request for waiver of recovery of the 
overpayment with the Committee.  Thereafter, contrary to the 
discussion in the Statement of the Case, the Committee in its 
March 2000 decision denying this request did not hold that 
there had been fraud, misrepresentation or bad faith on the 
part of the veteran in creation of the overpayment in 
question.  The Board is in agreement with this decision, and 
the veteran's request for a waiver of recovery of the 
indebtedness is therefore not barred on the basis of fraud, 
misrepresentation or bad faith on his part.  38 U.S.C.A. § 
5302; 38 C.F.R. § 1.965.  

The Committee did essentially hold, however, that recovery of 
the indebtedness would not be against the principles of 
equity and good conscience, and denied the request for a 
waiver on this basis.  In this regard, the Committee 
concluded that the veteran was at fault in the creation of 
the debt, as he was notified that it was his responsibility 
to report changes in income.  It was also concluded that 
failure to repay the debt would result in unjust enrichment 
to the veteran.  Finally, the Committee found that given the 
veteran's financial situation, most particularly assets 
totaling over $167,000.00, repayment of the debt owed VA 
would not deprive the veteran of the basic necessities of 
living.  

In determining whether recovery of an indebtedness from a 
claimant would be against equity and good conscience, the 
facts and circumstances in the particular case must be 
weighed carefully.  Different factors will enter into such 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on the Government's part, 
whether there was any unjust enrichment, whether there would 
be undue financial hardship resulting from recovery of the 
overpayment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized and whether the 
debtor relinquished a valuable right or changed position by 
reason of having relied upon the erroneous benefit.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965.

In this case, as indicated previously, the award of special 
monthly pension was terminated due to excess family income 
arising from receipt of $7,070.00 in interest income.  While 
there may have been some fault on the part of the veteran in 
creation of the overpayment, it is reasonable to assume that 
his severe health problems, most specifically blindness, 
prevented him from completely understanding the notices 
informing him of his duty to report changes in income.  In 
this regard, the veteran's brother has indicated that the 
veteran is reliant upon him for assisting him in financial 
matters due to his and his wife's poor health, and that the 
failure to provide the information as to the interest income 
was due to his reliance on the advice of his brother.  Given 
these circumstances, the Board concludes that there was not a 
high degree of fault on the part of the veteran in the 
creation of the overpayment.

Turning to the veteran's financial situation, information 
pertaining to the financial status of the veteran and his 
wife submitted by the veteran's brother in June 2000 and May 
2001 reflects an excess of monthly expenses over income.  He 
also reported that there was a miscalculation involved with 
the sale of the veteran's home, resulting in an additional 
debt or expense of $10,000.00.  Given the veteran's financial 
picture as portrayed by his brother, to include his assertion 
that it will become worse as medical expenses increase and 
the funds from the IRA are exhausted, the Board concludes 
that recovery of the debt in question would result in a 
financial hardship for him as it would deprive the veteran of 
the basic necessities of life.  With regard to "unjust 
enrichment," the Board finds that given the purpose behind 
the VA pension program, providing for persons such as the 
veteran who have permanent and total medical disabilities, 
the veteran is not "gaining unfairly at the expense of the 
government" by not repaying the debt. 

In short, after carefully considering the entire record in 
this case, the Board concludes that recovery of the 
overpayment of special monthly pension benefits would be 
against the principle of equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965.  Accordingly, it follows 
that entitlement to waiver of recovery of the indebtedness of 
$29,090.00 is in order.  In arriving at its decision, the 
Board has resolved all doubt in favor of the veteran.  38 
U.S.C.A. § 5107.

The Board wishes to remind the veteran that, although he has 
of necessity relied upon others to handle paperwork regarding 
his finances, ultimately, it is his responsibility alone to 
provide timely and accurate information to VA.  Although his 
debt is being waived in this instance, we caution the veteran 
that, in the future, he must ensure that he or anyone acting 
on his behalf complies strictly with VA requirements.

The Board has considered whether, pursuant to the newly 
promulgated Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand is needed to 
apply these new provisions.  However, given the fact that the 
Board's adjudication of this case resulted in a complete 
grant of the benefits sought, the additional delay in the 
adjudication of this issue which would result from a remand 
to apply this new law would not be justified.  Also, contrary 
to the June 2001 statement of the Committee, there is 
additional non-duplicative evidence, principally in the form 
of financial information provided by the veteran's brother, 
that has not been addressed in a supplemental statement of 
the case as required by the provisions of  
38 C.F.R. § 20.1304(c).  Again, however, given the favorable 
outcome to the veteran resulting from the adjudication above, 
a remand for the RO to prepare a supplemental statement of 
the case would not be justified.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
special monthly pension in the calculated amount of 
$29,090.00 is granted.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

